 



Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is dated as of
October 18, 2006, among Cyberkinetics Neurotechnology Systems, Inc., a Delaware
corporation (the “Company”), on the one hand, and each purchaser identified on
the signature pages hereto (each, including its successors and assigns, a
“Purchaser” and collectively the “Purchasers”) on the other hand;
     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act (as defined below), and
Rule 506 promulgated thereunder, the Company desires to issue and sell to each
Purchaser, and each Purchaser, severally and not jointly, desires to purchase
from the Company Units (“Units”), each Unit consisting of (i) one share of
Common Stock (“Common Shares”) and (ii) a warrant in the form attached hereto as
Exhibit A (“Warrant”) to purchase 0.5 share of Common Stock (“Warrant Shares”)
(the Common Shares and the Warrant Shares are collectively referred to herein as
the “Shares”).
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
     “Action” shall have the meaning ascribed to such term in Section 3.1(i).
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 144.With
respect to a Purchaser, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as such Purchaser will
be deemed to be an Affiliate of such Purchaser.
     “CEUT” means C.E. Unterberg, Towbin, LLC.
     “Closing” means the closing of the purchase and sale of the Units pursuant
to Section 2.1.
     “Closing Date” means the date when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Shares have been
satisfied or waived.
     “Commission” means the Securities and Exchange Commission.
     “Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.

 



--------------------------------------------------------------------------------



 



     “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
     “Disclosure Schedules” means the Disclosure Schedules of the Company
delivered concurrently herewith.
     “Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to employees, officers or directors of the Company pursuant to any stock
or option plan duly adopted by a majority of the non-employee members of the
Board of Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise of or conversion of any securities issued hereunder, or convertible
securities, options or warrants issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities, (c) securities issued
pursuant to strategic transactions with an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds or pursuant to acquisitions, but
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities; and (d) securities issued to consultants
for services rendered to the Company in non-capital raising transactions in an
amount per individual issuance not to exceed 30,000 shares for particular
services rendered.
     “GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
     “Intellectual Property Rights” shall have the meaning ascribed to such term
in Section 3.1(k).
     “Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(c).
     “Liens” means a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
     “Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).
     “Material Permits” shall have the meaning ascribed to such term in
Section 3.1(j).
     “Per Unit Purchase Price” equals $1.20, subject to adjustment for reverse
and forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.
     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)or
other entity of any kind.

2



--------------------------------------------------------------------------------



 



     “Placement Agent Agreement” means that certain engagement letter relating
to the transaction contemplated hereby between the Company and C.E. Unterberg,
Towbin, LLC.
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
     “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of the date of this Agreement, among the Company and each Purchaser,
providing for the registration of the Shares in the form of Exhibit B attached
hereto.
     “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Purchasers of the Shares.
     “Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).
     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Subscription Amount” means, as to each Purchaser, the amounts set forth
below such Purchaser’s signature block on the signature page hereto, in United
States dollars and in immediately available funds.
     “Subsidiary” shall mean the subsidiaries of the Company, if any, set forth
on Schedule 3.1(a).
     “Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
     “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the New York Stock Exchange, the NASDAQ National
Market, the NASDAQ Small Cap Market or the OTC Bulletin Board.
     “Transaction Documents” means this Agreement, the Registration Rights
Agreement, the Warrants and any other documents or agreements executed in
connection with the transactions contemplated hereunder.
ARTICLE II
PURCHASE AND SALE
     2.1 Closing. On the Closing Date, each Purchaser shall purchase from the
Company, severally and not jointly with the other Purchasers, and the Company
shall issue and sell to each Purchaser, a number of Units equal to the
Subscription Amount divided by the Per Unit Purchase Price. Up to 12,500,000
units may be sold hereunder. Upon satisfaction of the conditions set forth in
Section 2.3, the Closing shall occur at the offices of C.E. Unterberg, Towbin,
LLC, 350 Madison Avenue, New York, NY 10017 or such other location as the
parties shall mutually agree. The payment of the aggregate Subscription Amounts
and disbursement of funds shall be through an escrow with C.E. Unterberg,

3



--------------------------------------------------------------------------------



 



Towbin, LLC or such other escrow agent as approved by the Company (the “Escrow
Agent”).
     2.2 Deliveries.
     (a) On the Closing Date, the Company shall deliver or cause to be delivered
to each Purchaser or CEUT, as the case may be the following:
          (i) this Agreement duly executed by the Company;
          (ii) a copy of the irrevocable instructions to the Company’s transfer
agent instructing the transfer agent to deliver, on an expedited basis, a
certificate evidencing a number of Common Shares equal to such Purchaser’s
Subscription Amount divided by the Per Unit Purchase Price, registered in the
name of such Purchaser; and
          (iii) the Warrants;
          (iv) the Registration Rights Agreement duly executed by the Company.
     (b) On the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:
          (i) this Agreement duly executed by such Purchaser;
          (ii) such Purchaser’s Subscription Amount by wire transfer of same day
funds to the account as specified in writing by the Escrow Agent; and
          (iii) the Registration Rights Agreement duly executed by such
Purchaser.
     2.3 Closing Conditions.
     (a) The obligations of the Company hereunder in connection with the Closing
are subject to the following conditions being met:
          (i) the accuracy in all material respects when made and on the Closing
Date of the representations and warranties of the Purchasers contained herein;
          (ii) all obligations, covenants and agreements of the Purchasers
required to be performed at or prior to the Closing Date shall have been
performed; and
          (iii) the delivery by the Purchasers of the items set forth in
Section 2.2(b) of this Agreement.
     (b) The respective obligations of the Purchasers hereunder in connection
with the Closing are subject to the following conditions being met:
          (i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein;

4



--------------------------------------------------------------------------------



 



          (ii) all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;
          (iii) the delivery by the Company of the items set forth in
Section 2.2(a) of this Agreement; and
          (iv) there shall have been no Material Adverse Effect with respect to
the Company since the date hereof.
          (v) a minimum of $10,000,000 shall have been received by the Escrow
Agent.
          (vi) The Purchasers and CEUT shall have received an opinion of counsel
to the Company in form and substance reasonably satisfactory to the Purchasers.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. Except as set forth
under the corresponding section of the Disclosure Schedules which Disclosure
Schedules shall be deemed a part hereof, the Company hereby makes the
representations and warranties set forth below to each Purchaser:
     (a) Subsidiaries. All of the direct and indirect subsidiaries of the
Company, if any, are set forth on Schedule 3.1(a). The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities. If the Company has no subsidiaries, then references in
the Transaction Documents to the Subsidiaries will be disregarded.
     (b) Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its
businesses currently conducted. Neither the Company nor any Subsidiary is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents.
Each of the Company and the Subsidiaries is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Documents, (ii) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Documents (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
     (c) Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction

5



--------------------------------------------------------------------------------



 



Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
     (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Units and the
consummation by the Company of the other transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or
subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as would not result in a Material Adverse Effect.
     (e) Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to Section 4.4 of this Agreement, (ii)the filing
with the Commission of the Registration Statement, (iii)application(s) to each
applicable Trading Market for the listing of the Common Shares for trading
thereon in the time and manner required thereby, and (iv) the filing of Form D
with the Commission and such filings as are required to be made under applicable
state securities laws (collectively, the “Required Approvals”).
     (f) Issuance of the Securities. The Common Shares, the Warrants and the
Warrant Shares (collectively, the “Securities”) are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Company has reserved from its duly authorized capital
stock the maximum number of shares of Common Stock issuable pursuant to this
Agreement.
     (g) Capitalization. The authorized capital stock of the Company consists of
100,000,000 shares of common stock, $0.001 par value per share, and no shares of
preferred stock. As of the date hereof, there were 29,096,661 shares of common
stock outstanding and no shares of preferred stock

6



--------------------------------------------------------------------------------



 



outstanding. In addition, there were outstanding options and warrants to
purchase 10,273,7[63] shares of Common Stock. All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities. No further approval
or authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Units. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is apart or, to the
knowledge of the Company, between or among any of the Company’s stockholders. No
anti-dilution or other similar rights will be triggered by the issuance of the
Securities pursuant to this Agreement.
     (h) Material Changes. Since June 30, 2006, (i) the Company has not incurred
any liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Financial
Statements (as defined below) pursuant to GAAP, (ii) the Company has not altered
its method of accounting, and (iii) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares or
its capital stock.
     (i) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Common Shares or (ii) could, if there were an unfavorable decision, result
in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor any
current director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
knowledge of the Company, there’s not pending or contemplated, any investigation
by the Commission involving the Company or any current director or officer of
the Company.
     (j) Permits. The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses,
except where the failure to possess such permits would not result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any written notice of proceedings relating to the revocation or
modification of any Material Permit.
     (k) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights necessary or material for use in connection with their respective
businesses and which the failure to so have would have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). Neither the Company nor any
Subsidiary has received a written notice that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any Person. To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights of others. There is no claim, action
or proceeding pending, or to the knowledge of the Company threatened, against
the Company or any of its Subsidiaries regarding its Intellectual Property
Rights.

7



--------------------------------------------------------------------------------



 



The Company is unaware of any facts or circumstances that would give rise to
such foregoing infringements, claims, actions or proceedings. The Company and
its Subsidiaries have taken reasonable security measures to protect the secrecy
and confidentiality of their Intellectual Property Rights.
     (l) Certain Fees. Except for placement agent fees to CEUT and its
co-placement agent WBB, no brokerage or finder’s fees or commissions are or will
be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.
     (m) Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Units by the
Company to the Purchasers as contemplated hereby. Neither the Company nor any
person acting on behalf of the Company has offered or sold any of the Units by
any form of general solicitation or general advertising. The Company has offered
the Units for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
     (n) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Units, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in
manner so that it will not become subject to the Investment Company Act.
     (o) Registration Rights. Other than as contemplated hereby, no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.
     (p) Financial Statements. The Company has made available to the Purchasers
its (a) audited balance sheets as at December 31, 2004 and 2005 and related
statements of operations, changes in stockholders equity and cash flows for the
years ended December 31, 2004 and 2005, and (b) unaudited balance sheets as at
June 30, 2006 and the related statement of operations, changes in stockholders
equity and cash flows for the six months ended June 30, 2006 (collectively, the
“Financial Statements”). The Financial Statements (i) fairly present the
financial position and results of operations of the Company as of the dates
indicated, and (ii) were prepared in accordance with U.S. GAAP in effect as of
the dates indicated (except that (x) unaudited financial statements may not be
in accordance with GAAP because of the absence of footnotes normally contained
therein, and (y) interim (unaudited) financials are subject to normal year-end
audit adjustments).
     (q) SEC Documents. For a period of two years prior to the date hereof, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “1934 Act”)
(all of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). The Company has made available to the Purchasers or their
respective representatives true, correct and complete copies of the SEC
Documents not available on the EDGAR system, if any. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were

8



--------------------------------------------------------------------------------



 



filed with the SEC, contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
     (r) Internal Accounting and Disclosure Controls. Each of the Company and
its Subsidiaries maintains a system of internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with U.S. GAAP and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference. Neither the Company nor any of its Subsidiaries
have received any written notice from any accountant identifying a material
weakness in any part of the system of internal accounting controls of the
Company or any of its Subsidiaries that is not specified in the Company’s Annual
Report on Form 10-KSB for the fiscal year ended December 31, 2005.
     (s) Form SB-2 Eligibility. The Company is eligible to register the Shares
and the Warrant Shares for resale by the Purchasers using Form SB-2 promulgated
under the Securities Act.
     (t) Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Purchasers or their agents or
counsel with any information that constitutes material, nonpublic information
concerning the Company or its Subsidiaries other than the existence of the
transactions contemplated by this Agreement or the other Transaction Documents.
The Company understands and confirms that each of the Purchasers will rely on
the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Purchasers regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement, furnished by or on behalf of the Company is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.
     3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:
     (a) Organization; Authority. Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by such Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate or similar
action on the part of such Purchaser. Each of the Transaction Documents to which
it is a party has been duly executed by such Purchaser, and when delivered by
such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

9



--------------------------------------------------------------------------------



 



     (b) Investment Intent. Such Purchaser understands that the Common Shares
and the Warrants are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law and is acquiring the
Common Shares and Warrants as principal for its own account and not with a view
to or for distributing or reselling such Common Shares or Warrants, or any part
thereof, has no present intention of distributing any of such Common Shares or
Warrants and has no arrangement or understanding with any other persons
regarding the distribution of such Common Shares or Warrants (this
representation and warranty not limiting such Purchaser’s right to sell the
Common Shares or Warrant Shares pursuant to the Registration Statement or
otherwise in compliance with applicable federal and state securities laws). Such
Purchaser is acquiring the Common Shares and Warrants hereunder in the ordinary
course of its business. Such Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Common Shares or Warrants.
     (c) Purchaser Status. At the time such Purchaser was offered the Units, it
was, and at the date hereof it is, (i) an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act. Such Purchaser is not required to be registered as broker-dealer
under Section 15 of the Exchange Act.
     (d) Experience of Such Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Units, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Units and, at the present time, is able to afford a
complete loss of such investment.
     (e) General Solicitation. Such Purchaser is not purchasing the Units as a
result of any advertisement, article, notice or other communication regarding
the Units published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
     (f) Reliance on Exemptions. Such Purchaser understands that the Units are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Common Shares and the Warrants.
     (g) Information. Such Purchaser and its advisors, if any, have been
furnished with all publicly available materials relating to the business,
finances and operations of the Company and such other publicly available
materials relating to the offer and sale of the Units as have been requested by
such Purchaser. Such Purchaser and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Purchaser or its advisors,
if any, or its representatives shall modify, amend or affect such Purchaser’s
right to rely on the Company’s representations and warranties contained herein.
Such Purchaser understands that its investment in the Units involves a high
degree of risk. Such Purchaser has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment

10



--------------------------------------------------------------------------------



 



decision with respect to its acquisition of the Common Shares and the Warrants.
     (h) No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Common Shares and
Warrants or the fairness or suitability of the investment in the Common Shares
and Warrants nor have such authorities passed upon or endorsed the merits of the
offering of the Common Shares and Warrants.
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
     4.1 Transfer Restrictions.
     (a) The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of the Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an affiliate of a Purchaser or in connection with a pledge as contemplated
in Section 4.1(b), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of Purchaser
under this Agreement and the Registration Rights Agreement.
     (b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Common Shares, the Warrants and the
Warrant Shares in the following form:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.
     The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer

11



--------------------------------------------------------------------------------



 



pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledge shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
the appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including, if the Securities are subject to registration pursuant to the
Registration Rights Agreement, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
Selling Stockholders thereunder.
     (c) Certificates evidencing the Common Shares and Warrant Shares shall not
contain any legend (including the legend set forth in Section 4.1(b)),(i) while
a registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act provided that at
the time a Purchaser requests a removal of the legend on any certificate
evidencing all or any portion of any of the Common Shares and Warrant Shares,
such Purchaser (or a broker acting on such Purchaser’s behalf) provides to the
Company (or to the transfer agent on the Company’s behalf), representation that
any of the Common Shares and Warrant Shares, sold or to be sold by such
Purchaser have been, or will be, sold in accordance with the plan of
distribution set forth in the Prospectus and in compliance with the prospectus
delivery requirements under the Securities Act, or (ii) following any sale of
such Shares pursuant to Rule 144, or (iii) if such Common Shares and Warrant
Shares are eligible for sale under Rule 144(k), or (iv) if such legends not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission). The
Company agrees that following the Effective Date or at such time as such legend
is no longer required under this Section 4.1(c), it will, no later than three
Trading Days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a certificate representing Common Shares and Warrant
Shares issued with a restrictive legend (such date, the” Legend Removal Date”),
deliver or cause to be delivered to such Purchaser a certificate representing
such Shares that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to any transfer agent
of the Company that enlarge the restrictions on transfer set forth in this
Section.
     (d) Each Purchaser, severally and not jointly with the other Purchasers,
agrees that the removal of the restrictive legend from certificates representing
Common Shares and Warrant Shares as set forth in this Section 4.1 is predicated
upon the Company’s reliance that the Purchaser will sell any Common Shares and
Warrant Shares pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption there from.
     4.2 Furnishing of Information. As long as any Purchaser owns Securities,
the Company will use commercially reasonable efforts to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. As long as any Purchaser owns Securities, if the Company is
not required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Purchasers and make publicly available in accordance with
Rule144(c) such information as is required for the Purchasers to sell the Shares
under Rule 144. The Company further covenants that it will take such further
action as any holder of Securities may reasonably request, all to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144.

12



--------------------------------------------------------------------------------



 



     4.3 Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Units in a manner that would require the registration under the
Securities Act of the sale of the Units to the Purchasers or that would be
integrated with the offer or sale of the Units for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
     4.4 Publicity. On or before 8:30 AM Eastern Time on the first business day
following the date of this Agreement, the Company shall issue a press release
describing the material terms and conditions of the transactions contemplated by
the Transaction Documents. On the same day, the Company shall file a Current
Report on Form 8-K, attaching the material Transaction Documents (including,
this Agreement, the Registration Rights Agreement and a form of Warrant), in
compliance with the 1934 Act. The Company, and each Purchaser shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company, nor any Purchaser shall issue any
such press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of any Purchaser, or
without the prior consent of each Purchaser, with respect to any press release
of the Company, which consent shall not unreasonably be withheld, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication. Without the prior written consent of any applicable Purchaser,
the Company shall not publicly disclose the name of any Purchaser, or include
the name of any Purchaser in any filing with the Commission or any regulatory
agency or Trading Market, except (i) as required by federal securities law and
(ii) to the extent such disclosure is required by law or Trading Market
regulations.
     4.5 Reservation of Common Stock. As of the date hereof, each of the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue the Securities pursuant to this
Agreement.
     4.6 Equal Treatment of Purchasers. No consideration shall be offered or
paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended to treat for the Company the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Common Stock or otherwise.
     4.7 Subsequent Equity Sales. Except for Exempt Issuances, from the date
hereof until sixty (60) days following the Effective Date, neither the Company
nor any Subsidiary shall issue shares of Common Stock or Common Stock
Equivalents.
     4.8 Delivery of Shares After Closing. The Company shall deliver, or cause
to be delivered, the respective Shares purchased by each Purchaser to such
Purchaser within three Trading Days of the Closing Date.

13



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     5.1 Termination. This Agreement may be terminated by any Purchaser, by
written notice to the other parties, if the Closing has not been consummated on
or before the date that is five business days from the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).
     5.2 Fees and Expenses. The Company shall deliver, prior to the Closing, a
completed and executed copy of the Closing Statement, attached hereto as Annex
A. Except as otherwise set forth in this Agreement or in the Placement Agent
Agreement, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all stamp and other taxes
and duties levied in connection with the sale of the Shares.
     5.3 Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
     5.4 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 6:30 p.m. (New York City time) on any Trading
Day, (c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
     5.5 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Purchasers holding at least a sixty-six percent (66%) of the
Common Shares at such time or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
     5.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
     5.7 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. No Purchaser may

14



--------------------------------------------------------------------------------



 



assign any or all of its rights under this Agreement to any Person without the
prior written consent of the Company.
     5.8 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, exceopt that CEUT is an intended third-party beneficiary
of Section 2.2(a) and 2.3(b)(vii).
     5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties hereby waive all rights to a trial by jury. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees
another costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
     5.10 Survival. The representations and warranties herein shall survive the
Closing and delivery of the Units for two years from the date hereof.
     5.11 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed beach party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
     5.12 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

15



--------------------------------------------------------------------------------



 



     5.13 Replacement of Shares. If any certificate evidencing any Shares is
mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefore, a new certificate, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable indemnity, if requested. The applicants
for a new certificate under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares.
     5.14 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that
remedy at law would be adequate.
     5.15 Indemnification of Purchasers. Subject to the provisions of this
Section 5.15, the Company will indemnify and hold the Purchasers and their
directors, officers, shareholders, partners, employees and agents (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the Warrants or (b) any action instituted against a Purchaser, or any of them or
their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of such Purchaser, with respect to any of the transactions
contemplated hereby (unless such action is based upon a breach of such
Purchaser’s representations, warranties or covenants under this Agreement or the
Warrants or any agreements or understandings such Purchaser may have with any
such stockholder or any violations or alleged violation by the Purchaser of
state or federal securities laws or any conduct by such Purchaser which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing. Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that
(i) the employment thereof and the Company’s payment of such fees and expenses
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Purchaser Party. The Company will not be
liable to any Purchaser Party under this Agreement (i) for any settlement by a
Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (ii) to the extent, but only
to the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by the Purchasers in this Agreement or in the other Transaction
Documents.
     5.16 Purchasers not Acting as a Group. The Purchasers and the Company
acknowledge and agree that no action has been taken by any Purchaser or the
Company pursuant hereto or to the other Transaction Documents, deemed to
constitute the Purchasers as a partnership, an association, a joint

16



--------------------------------------------------------------------------------



 



venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or would deem such Purchasers to be members of
a “group” for purposes of Section 13(d) of the Exchange Act, and the Purchasers
have not agreed to act together for the purpose of acquiring, holding, voting or
disposing of equity securities of the Company. The Company has elected to
provide all Purchasers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers. The Company acknowledges that such procedure with respect to
the Transaction Documents in no way creates a presumption that the Purchasers
are in any way acting in concert or as a “group” for the purposes of Section
13(d) of the Exchange Act with respect to the Transaction Documents or the
transactions contemplated hereby or thereby. Each Purchaser acknowledges that it
has been represented by its own separate legal counsel in their review and
negotiation of the Transaction Documents.
(Signature Pages Follow)

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

            CYBERKINETICS NEUROTECHNOLOGY SYSTEMS, INC.       By:   /s/ Timothy
R. Surgenor         Name:   Timothy R. Surgenor        Title:   President and
Chief Executive Officer     

Address for Notice
100 Foxborough Boulevard
Suite 240
Foxborough, Massachusetts 02035
with a copy to (which shall not constitute notice):
Michael A. Hickey, Esq.
Kirkpatrick & Lockhart Nicholson Graham LLP
State Street Financial Center
One Lincoln Street
Boston, MA 02109
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGES FOR PURCHASERS
FOLLOW.]

18



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO CYBERKINETICS NEUROTECHNOLOGY SYSTEMS, INC.
SECURITIES PURCHASE AGREEMENT PURCHASE AGREEMENT]
IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          [INVESTING ENTITY]
      By:           Name:           Title:          

Email Address:
Address for Notice of Investing Party:
With a copy to (which shall not constitute notice):
Address for Delivery of Units for Investing Entity (if not same as above):
EIN:                                         
Subscription Amount: $                                         Units
Number:                                         

 

19



--------------------------------------------------------------------------------



 



ANNEX A
CLOSING STATEMENT
     Pursuant to the attached Securities Purchase Agreement, dated as of the
date hereto, the purchasers shall purchase up to $                     of Units
from Cyberkinetics Neurotechnology Systems, Inc., a Delaware corporation (the
“Company”). All funds will be wired into an escrow account. All funds will be
disbursed in accordance with this Closing Statement.
DISBURSEMENT DATE:                                         
                    , 2006
I. PURCHASE PRICE
GROSS PROCEEDS TO BE RECEIVED IN TRUST $
II. DISBURSEMENTS
$
$
$
TOTAL AMOUNT DISBURSED: $
WIRE INSTRUCTIONS:
To:                                                             
To:                                                             

20



--------------------------------------------------------------------------------



 



Disclosure Schedule
     The following are exceptions to the representations, warranties of
Cyberkinetics Neurotechology Systems, Inc. (the “Company”) contained in the
Securities Purchase Agreement, dated as of October 18, 2006 (the “Agreement”),
pursuant to which the Purchasers will purchase, and the Company will sell to the
Purchasers, shares of Common Stock on the terms and conditions set forth in the
Agreement, and should be considered an integral part of the Agreement. The
section numbers in this Disclosure Schedule correspond to the section numbers in
the Agreement; provided, however, that any information disclosed herein under
any section number shall be deemed disclosed and incorporated into any other
sections, schedules or exhibits under the Agreement where such disclosure would
be appropriate, whether or not repeated under any section number where such
disclosure might be deemed appropriate, so long as such information would on its
face reasonably be deemed to apply under such other section. All exhibits
attached hereto are incorporated by reference herein. Any terms defined in the
Agreement shall have the same meaning when used in this Disclosure Schedule as
when used in the Agreement, unless the context otherwise requires.
     3.1(a) Subsidiaries
     Cyberkinetics, Inc., a Delaware corporation.
     Andara Life Science, Inc., a Indiana corporation
     CYBK, Inc., a Rhode Island corporation.
     3.1(e) Filings, Consents and Approvals
     The Company has the following obligation which expires on October 31, 2006
under the Securities Purchase Agreement dated September 26, 2005:
4.9 Most Favored Nations. If, at any time and from time to time during the
period commencing on the Closing Date and ending on the first anniversary of the
Effective Date, the Company issues additional shares of Common Stock or Common
Stock Equivalents (the “Additional Shares”) at a price or exercise price per
share of Common Stock (the “Effective Price”) less than Per Share Unit Price (as
adjusted hereunder to such date), then the Company shall provide notice thereof
to the Purchasers, and, within twenty business days from receipt of such notice,
the Purchasers or any of them shall have the right to purchase additional shares
of Common Stock (the “Purchase Shares”) at a purchase price equal to the par
value thereof (the “Purchase Share Price”) in accordance with the following:
     (a) There shall be calculated a per share price (the “Adjusted Price”)
determined by a fraction, the numerator of which shall be $19,020,581 PLUS the
product of the number of Additional Shares multiplied by the Effective Price
PLUS any prior products of previously issued Additional Shares multiplied by the
applicable Effective Price(s) with respect to such issuances, and the
denominator of which shall be 15,850,484 PLUS the number of Additional Shares
PLUS any previously issued Additional Shares.
     (b) Each Purchaser shall be entitled to purchase that number of Purchase
Shares at the Purchase Price equal to the difference between the product of the
total dollars paid by Purchaser for shares of common stock hereunder (the
“Purchaser Amount”) divided by the Adjusted Price LESS the product of the
Purchaser Amount divided by the Per Share Purchase Price.

21



--------------------------------------------------------------------------------



 



     By way of example only, if the Company issued 4,000,000 Additional Shares
at an Effective Price of $1.00 per share, and there had been no previous
adjustments further to this Section 4.9, the Adjusted Price would be $1.16
($19,020,581 PLUS $4,000,000 divided by 15,850,484 PLUS 4,000,000). If the
Purchaser purchased $1,000,000 of Common Stock further to this Agreement,
he/she/it would be entitled to purchase 28,736 Purchase Shares (1,000,000
divided by 1.16 or 862,069 shares LESS 1,000,000 divided by 1.2 or 833,333
shares).
     Notwithstanding the foregoing, no adjustment will be made in respect of
Exempt Issuances.
     The Company has not issued any shares of its Common Stock at a price less
than the Per Share Unit Price while this provision has been in effect and this
provision will not be triggered as long as no Additional Shares are issued at a
price less than $1.20 per share prior to October 31, 2006.
     In a letter agreement dated September 23, 2005, Hunter World Markets, Inc.
was granted a right of first refusal to serve as placement agent for any
financing of the Company to be conducted within twelve (12) months from the
effective date of the Registration Statement related to the September 2006
Private Placement. The Company received a waiver of right of first refusal with
respect to the October 2006 private placement from Hunter World Markets on
September 13, 2006.
     3.1(o) Registration Rights
          The Company entered into Registration Rights Agreements dated
October 7, 2004 and September 26, 2005 with certain investors. Under those
Agreements, the Company agreed to register shares of its common stock and shares
underlying common stock purchase warrants issued in connection with Private
Placement transactions consummated on those dates. Although the Company
registered the shares and maintains currently effective registration statements
covering those shares, the Company has an obligation to maintain the
effectiveness of the registration statement(s) until the earlier of the date on
which all of those shares have been sold or the date on which any unsold shares
become eligible for resale under Rule 144(k).
     The Company has granted piggy back registration rights to GE Capital with
respect to 91,301 shares of the Company’s common stock and to CEO Cast, Inc.
with respect to 32,000 shares of common stock.
     In a letter agreement with Trout Group dated March 1, 2005, the Company
agreed to issue $30,000 of shares of its common stock on a quarterly basis in
exchange for investor relations consulting and services. Included in that letter
agreement was an obligation of the Company to make reasonable efforts to
register the shares issued in a reasonable time, either by a piggyback
registration or otherwise.

22